Archer, J.
delivered the opinion of the court. The plea of limitations has been adjudged not to he a plea to the merits; and the universal practice has accordingly been, never to permit it to be amended, and to demand that it should be filed by the rule day. It has newer been received, unless by consent of the parties, by a mere docket entry of the plea, or otherwise than at length. The rules which govern the practice of the court of Pt'ince-George’s county, are not made part of the record; yet it is apparent from the bill of exceptions, and the opinion of the court therein expressed, that the plea is required in that court to be filed at length, and by the rule day; for the court have founded their opinion on the idea that the filing of the plea, with the attorney’s directions, by the rule day, in the suit against Berry, the principal, was equivalent to the pica of limitations being filed in this suit, at large, and by the mle day.
There is no evidence of any assent that the plea should be received short, or by a mere docket entry of limitations, and there is clearly no other plea filed here. The plea is filed regularly and at length in the suit against Berry, the principal, but notin this; and as to all questions of pleading, they are as distinct and separate suits as if they had been brought on different causes of action, and not on the same instrument. It cannot be pretended that a general direction by an attorney to file a plea of limitations in all his cases, is to operate as such plea, whether it shall have been filed at length or not; and yet the principle of such a case would be precisely that of this. It may he a practice calculated to relieve the profession of some labour, hut it is entirely too loose to subserve -the purposes of justice, and we conceive ought not to be sanctioned.
It has been contended that the reception of the plea of limitations in the manner it was done, could not be assigned for error. It is certain that where the subject decided by the inferior court is left by law to their discretion, as in the refusal to grant a new trial, it has been adjudged that a writ of error will *Qi ^e- But where a court has established rules for its govern*82ment and that of suitors, fixing days for the filing of pleadings; and where the long established practice of the courts require special pleas to be drawn up and filed at length, there exists no discretion in the inferior court to dispense at pleasure with their own rules, or to innovate upon such established practice; and a party injured by such a course has an undoubted right to seek redress in this court. Every suitor is interested in the interpretation of the rules of court applicable to his case; and an erroneous judgment of the county court in relation to them may, in many cases, be as vitally injurious to him as a wrongful judgment upon the law which may govern his case.
The plea of limitations having been objected to should not have been received; but the proceeding upon this issue can in no manner affect the verdict of the jury on the plea of payment, which having been given for the plaintiff, the court below should have given judgment for him.
The judgment below is reversed, and this court direct judgment to be entered on the verdict for the plaintiff.
■JUDGMENT REVERSED, &C,